DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on September 04, 2019.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-13 and 15-20 are objected to because of the following informalities:  
Claim 1, in line 9, “adapter;” should be changed to --adapter,--
Claim 2, in line 1, --,-- should be inserted after “1”
Claim 3, in line 1, --,-- should be inserted after “2”
Claim 4, in line 1, --,-- should be inserted after “1”
Claim 5, in line 1, --,-- should be inserted after “1”
Claim 6, in line 1, --,-- should be inserted after “5”
Claim 7, in line 1, --,-- should be inserted after “1”
Claim 8, in line 9, “adapter;” should be changed to --adapter,--
Claim 9, in line 1, --,-- should be inserted after “8”
Claim 10, in line 1, --,-- should be inserted after “8”
Claim 10, in line 2, “element,” should be changed to --element.--
Claim 11, in line 1, “11” should be changed to --10,--
Claim 12, in line 1, --,-- should be inserted after “8”
Claim 13, in line 1, --,-- should be inserted after “8”
Claim 13, line 2, “second switch” should be changed to –switch-- (there is no switch or no first switch claimed in previous limitations in claim 8 and claim 13)
Claim 15, in line 1, --,-- should be inserted after “14”
Claim 16, in line 1, --,-- should be inserted after “15”
Claim 17, in line 1, --,-- should be inserted after “14”
Claim 18, in line 1, --,-- should be inserted after “14”
Claim 19, in line 1, --,-- should be inserted after “14”
Claim 20, in line 1, --,-- should be inserted after “19”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As claim 5, the recitation of “a switch” in line 2 renders the claim indefinite since it is not clear whether “a switch” in line 2 of claim 5 being the same or different with “a switch” in line 6 of claim 1 (if they are the same, “a switch” in line 2 of claim 5 should be changed to --the switch-- thereof).
As claim 6, the recitation of “a switch” in line 2 renders the claim indefinite since it is not clear whether “a switch” in line 2 of claim 6 being the same or different with “a switch” in line 2 of claim 5 (if they are the same, “a switch” in line 2 of claim 6 should be changed to --the switch-- thereof).
Allowable Subject Matter
Claims 1-20 would be allowable if corrected to overcome the objection and the 112 second paragraph rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A method of controlling the application of power to a load using a control attachment, the method comprising … “providing an attachment element to attach the control attachment to the power adapter; and enabling the control of power applied to the load by the power adapter in response to a manual actuation of the toggle element”, in combination with the remaining claimed limitations as claimed in independent claim 14 (claims 15-20 would be allowable as being dependent on claim 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art O’Keeffe – US 9,389,769
Prior art Wu et al. – US 8,963,437
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 1, 2022